Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2020

                                      No. 04-20-00440-CV

                                 IN THE INTEREST OF E.H.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01654
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s notice of appeal was filed in the trial court on September 8,
2020. Therefore, the reporter’s record was due September 18, 2020, ten days after the notice of
appeal was filed. It has not been filed. We therefore ORDER Angie Jimenez, the court reporter
responsible for preparing the reporter’s record in this appeal, to file the reporter’s record on or
before October 2, 2020.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court